                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII


CLIFFORD MCARTHUR RIGSBEE, as      )      Civ. No. 17-00532 HG-RT
Personal Representative of the     )
Estate of Clifford Meredith        )
Rigsbee, deceased,                 )
                                   )
                Plaintiff,         )
                                   )
           vs.                     )
                                   )
CITY AND COUNTY OF HONOLULU,       )
                                   )
                Defendant.         )
__________________________________ )
ORDER DENYING DEFENDANT’S MOTION IN LIMINE NO. 1 REGARDING PRIOR
                     INCIDENTS (ECF No. 141)

     Defendant City and County of Honolulu’s Motion In Limine

No. 1 seeks to exclude reference to or admission of evidence

relating to other incidents that occurred involving Honolulu Fire

Department Rescue Watercraft prior to the June 14, 2016 accident

involving Clifford Meredith Rigsbee (“Decedent”).

     Specifically, Defendant seeks to prevent Plaintiff from

admitting Trial Exhibit 127, Rescue Water Craft Injury Report

Summary (“RWC Injury Report Summary”) and Trial Exhibit 128,

Reports of Industrial Injury or Illness.

     The Parties agree as to the bulk of the exhibits.    Plaintiff

does not oppose the exclusion of Trial Exhibit 127, RWC Injury

Report Summary.

     Plaintiff also does not oppose the exclusion of majority of

Trial Exhibit 128.    Plaintiff does however, wish to introduce two



                                   1
injury reports, listed as Incident #12 and Incident #22 in Trial

Exhibit 128. (Trial Exhibit 128, pp. 25-26, 57-58).

      Defendant City and County of Honolulu’s Motion In Limine

No. 1 (ECF No. 141) as reduced to incidents #12 and 22 is DENIED.



                               ANALYSIS



I.    Subject Incident

      On June 14, 2016, Clifford Meredith Rigsbee (“Decedent”) was

engaged in rescue watercraft training as part of his duties as a

firefighter with the Honolulu Fire Department.

      During the ocean training, Decedent suffered blunt force

injury to his head and neck.    He was brought ashore and

transported to Straub Medical Center.     Two days later, on June

16, 2014, he died as a result of his injuries.

II.   Prior Incidents

      “A showing of substantial similarity is required when a

plaintiff attempts to introduce evidence of other accidents as

direct proof of negligence, a design defect, or notice of the

defect.”   Cooper v. Firestone Tire & Rubber Co., 945 F.2d 1103,

1105 (9th Cir. 1991).    Pursuant to Federal Rules of Evidence 401

and 402, dissimilar accidents lack the relevance required for

admissibility.   Id.

      The degree of substantial similarity is dependent on how the

evidence is to be used.   If the evidence is being offered to


                                  2
prove the existence of a dangerous condition, a higher degree of

similarity is required because it weighs directly on the issue to

be decided by the trier of fact.       Younan v. Rolls-Royce Corp.,

No. 09cv2136–WQH–BGS, 2013 WL 1899919, *9 (S.D. Cal. May 7,

2013).    The degree of substantial similarity is relaxed when the

unrelated incidents are introduced to prove notice or awareness

of a defect.    Id.; Pau v. Yosemite Park & Curry Co., 928 F.2d

880, 889 (9th Cir. 1991).    Any differences in the incidents not

affecting a finding of substantial similarity go to the weight of

the evidence.    Younan, 2013 WL 1899919, at *9.

     Substantial similarity and closeness in time between the

incidents help determine the relevance of the evidence.

Weinstein’s Fed. Evid. § 401.08 [2].

     Plaintiff argues that Decedent’s injury occurred after the

RWC traversed a wave while the Decedent was riding on the

attached sled.

     Plaintiff seeks to admit Incident #12 and Incident #22 to

prove notice of the particular danger and foreseeability of

resulting head injury.

     A.    Incident #12; Injury Date: 04/12/10

     Incident #12 provides, in relevant part, as follows:

     Describe injury or illness (part of body and extent of
     injury)
          Two (2) lacerations to the left eye lid.

     What was employee doing when injury occurred and how
     did injury happen?
          Training on rescue water craft (Jet Ski), Brandon
          was lying on a rescue sled at the rear of the Jet
          Ski. The operator of the Jet Ski, transversed

                                   3
          [sic] over a wave. After landing on the back side
          of the wave, Brandon’s head collided with the
          rescue board. The impact resulted with the helmet
          visor to cause 2 lacerations on his eye lid.

     How could accident have been prevented? What action has
     been taken to prevent similar accidents in the future?
          Employee was wearing all PPE [Personal Protection
          Equipment]. Even though no extreme operating
          maneuvering were performed employee were advised
          to use more caution when transversing [sic] over a
          wave.

     (Trial Exhibit 128, pp. 25-26).

     Incident #12 occurred under circumstances similar to the

subject incident.   As in the case before the Court, the injured

employee was training on the sled attached to the RWC.   The RWC

traversed a wave in both Incident #12 and the subject incident.

The injured employee’s “head collided with the rescue board.”

(Trial Exhibit 128, p. 25).   This impact resulted in two

lacerations on the injured employee’s eyelid.   (Id.)

     The Decedent suffered head injuries as did the employee in

Incident #12.

     B.   Incident #22; Injury Date: 09/18/14

     Incident #22 provides, in relevant part, as follows:

     Describe injury or illness (part of body and extent of
     injury)
          I [sic] head piled into the back of the rescue
          water craft and hurt my neck, back, and left
          shoulder and arm while trying to hold on to the
          sled.

     What was employee doing when injury occurred and how
     did injury happen?
          I was the sled rider on the rescue water craft
          being driven by Captain James Hull. We were
          “facing off” with the shorebreak at North Beach.
          As we tried to punch through one of the 3 foot

                                 4
          waves, the sled bucked me straight up into the
          air. My head and body came down straight into the
          back of the rescue water craft, then my fins
          “scorpioned” me, wacked me in the head. I flopped
          back down onto the board. I blacked out for a few
          seconds and then things came back fuzzy and I saw
          stars. I felt numbness and then tingling in my
          left and right arms.

     How could accident have been prevented? What action has
     been taken to prevent similar accidents in the future?
          Attempt to use more caution when conducting
          hazardous training activities.

     (Trial Exhibit 128, pp. 57-58).

     Incident #22 occurred under circumstances similar to the

subject incident.    In the case before the Court, the Decedent was

injured while on the attached sled of a RWC.   Decedent injured

his head and neck.   The employee in Incident #22 was injured

while on the attached sled of a RWC.   The injured employee’s

“head and body came straight into the back of the rescue craft.”

(Trial Exhibit 128, p. 57).   The Decedent lost consciousness as

did the injured employee in this report.

     C.   Incident #12 and Incident #22 in Trial Exhibit 128
          Are Admissible

     Plaintiff seeks to admit Incident #12 and Incident #22 for

notice of this particular danger and foreseeability of resulting

head injury.   The degree of similarity between the prior

incidents and the subject incident is relaxed because the

evidence is offered to prove notice or foreseeability as opposed

to negligence directly.   Younan, 2013 WL 1899919, at *9.   Any

dissimilarities in the incidents not affecting a finding of

substantial similarity go to the weight of the evidence, and not


                                  5
to the admissibility.    Id.   The substantial similarity

requirement is relaxed because Plaintiff seeks to admit Incident

#12 and Incident #22 to demonstrate notice and foreseeability of

what happened in the subject incident.

     Incident #12 and Incident #22 are relevant.      The incidents

are substantially similar to the subject incident because both

incidents involved the injured employees riding on the attached

sled of a RWC.   There are similarities between Decedent’s

injuries and the employees’ injuries.       Incident #12 and Incident

#22 are admissible.

     Defendant’s Motion In Limine No. 1 Regarding Prior Incidents

#12 and #22 in Trial Exhibit 128 (ECF No. 141) is DENIED.


                               CONCLUSION


     DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO.

1 (ECF No. 141) IS DENIED.

     IT IS SO ORDERED.

     DATED: March 7, 2019, Honolulu, Hawaii.




Clifford McArthur Rigsbee as Personal Representative of the
Estate of Clifford Meredith Rigsbee, deceased v. City and County
of Honolulu; Civ. No. 17-00532HG-KSC; ORDER DENYING DEFENDANT
CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO. 1 (ECF No.
141)                            6
